TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED OCTOBER 9, 2020



                                       NO. 03-20-00259-CV


                                          N. J., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
            REVERSED AND REMANDED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on March 27, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the portions of the trial court’s judgment

terminating N.J.’s parental rights and appointing the Department as permanent managing

conservator of L.B. and remands the case to the trial court for a new trial. The appellee shall pay

all costs relating to this appeal, both in this Court and in the court below.